Title: From Thomas Jefferson to Peter Maverick, 20 November 1822
From: Jefferson, Thomas
To: Maverick, Peter


Sir
Nov. 20. 22.
I have duly recd your favor of the 12th with the proof sheet of the plan of the University of Virga. you enquire whether the paper for those to be struck off is to be thick or thin? sized or unsized? as to the 1st question the paper of  the proof sheet which you sent me appears to me proper. the 2d question sized or unsized? I am not able to answer, not knowing the nature & object of the opern. perhaps you can decide what is best on my information that the prints are intended for frames. be pleased to strike off 250. copies & forward them by water to Colo B. P. at Richmond, retaining the plate till further orders. send me your bill by mail and the amount shall be remitted thro’ Colo Peyton without delay. accept the assurance of my respect.